130 N.J. 585 (1992)
617 A.2d 1213
STATE OF NEW JERSEY
v.
CIBA-GEIGY CORPORATION.
The Supreme Court of New Jersey.
April 28, 1992.

ORDER
The Court having granted an application for a limited remand to permit the entry of a plea to the indictment herein, and the trial court having accepted the plea, and good cause appearing;
It is ORDERED that the appeal is dismissed as moot. The Court specifically notes that in view of the factual and procedural context of the appeal, it takes no position on the merits of the appeal or the issues addressed in the opinion of the Appellate Division.